DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed May 25, 2021 is acknowledged. Claim 8 has been amended. Claims 1-8, 11-13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 are pending. Non-elected Invention and/or Species, Claims 1-7, 13, 16-18, 21-23, 26-28, 31-36, 39-41 and 44-45 have been withdrawn from consideration. 
Action on merits of the elected Invention, Group II and Species 1, claims 8 and 11-12 follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: the method of claim 8, wherein the nanostructured surface of the template film comprises a release coating. 
However, claim 8, lines 5-6, has already recited: “the nanostructured surface protected by a release liner”.
a released liner” (325/326). 
The limitation of claim 11, “a release coating” is not thing but the same “a release liner”.
Claim 11 uses different term “coating” for the same “liner”. 
Utilizing two different terms for the same element would result in a confusing limitation.
Therefore, claim 11 is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: the method of claim 8, wherein the nanostructured surface of the template film comprises a release coating. 
However, claim 8, lines 5-6, has already recited: “the nanostructured surface protected by a release liner”.
Since the “liner” or the “coating” is referring to a layer. Claim 11 fails to further limit claim 8. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (KR. Pub. No. 20100000404) in view of FU et al. (US. Pub. No. 20090256287) and TSUTSUMI et al. (US. Pub. No. 2005/0253130) all of record.
With respect to claim 8, LEE teaches a method substantially as claimed including: 
coating an optical coupling layer (OCL) precursor (150) comprising a resin on a top surface (134) of an OLED array, forming a planarized OCL precursor (150) surface; 
providing a template film (172) having a nanostructured surface;
laminating the template film (172) onto the OCL precursor (150) surface such that the OCL precursor (150) at least partially fills the nanostructured surface;  
curing the OCL precursor (150) to forms a nanostructured extraction surface (138); and 
removing the template film (172). (See FIGs. 4c-4e). 

Thus, LEE is shown to teach all the features of the claim with the exception of explicitly disclosing the OCL precursor comprising a nanoparticle filled silsesquioxane; the nanostructured surface protected by a flexible release liner; and curing the OCL precursor by polymerizing. 
However, FU teaches a method including: 
coating an optical coupling layer (OCL) precursor (320) comprising silsesquioxane on a top surface of a substrate, forming a planarized OCL precursor surface; 
providing a template film (330) having a nanostructured surface (340), the nanostructured surface protected by a flexible release liner (perfluorinated silanes); 
removing the flexible release liner; 
laminating a template film (330) having a nanostructured surface (340) onto the OCL precursor (320) surface such that the OCL precursor at least partially fills the nanostructured surface; 
polymerizing the OCL precursor (320) to form an extraction surface; and
removing the template film (330). (See FIGs. 8-9, 11). 

Note that, by removing the coated template film, the limitation removing the flexible release liner is met.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the OCL precursor of LEE and protect the nanostructured surface of the template film utilizing the resin comprising silsesquioxane and protect by the flexible release liner as taught by FU to provide the nanostructured surface with low pressure and low temperature; and facilitate easy separation. 

Further TSUTSUMI teaches a method including coating an optical coupling layer (OCL) precursor (606) comprising a nanoparticle (602) filled silsesquioxane on a top surface of a LED array (102). (See FIG. 8).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to the OCL precursor of LEE, in view of FU, comprising nanoparticle filled silsesquioxane as taught by TSUTSUMI to increase refractive index of the OCL.      
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

With respect to claim 11, As best understood by Examiner, in view of FU, the nanostructured surface of the template film (330) comprises a release coating. 
With respect to claim 12, in view of FU, there is an adhesion promoting primer between the resin and substrate. Thus, in view of FU, top surface of the OLED display of LEE comprises an adhesion promoting primer.

Response to Arguments
Applicant’s arguments with respect to amended claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH D MAI/            Primary Examiner, Art Unit 2829